Citation Nr: 0948190	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-03 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder, diagnosed as gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
February 1966.

This matter is on appeal from the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  A chronic GI disorder was not noted during active duty or 
for many years after active duty service.

2.  A current diagnosed of GERD is not related to service or 
to an incident associated with service or to a service-
connected disability or to exposure to SHAD Project bacteria.  


CONCLUSION OF LAW

A GI disorder, diagnosed as GERD, was not incurred in or 
aggravated by active duty, and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in 2004, the amendment is not 
applicable to the current claim. 
	
Service Connection on a Direct Basis

The Board will first consider entitlement to service 
connection for GERD on a direct basis.  The Veteran's service 
treatment records indicate that he began to experience GI 
disorders as early as May 1963.  The most severe symptoms, 
including severe stomach pains and blood in the stool, were 
manifest from approximately December 1963 to September 1964.  

A medical examiner diagnosed the Veteran with cryptitis in 
September 1964, and opined that the bleeding was from the 
lower GI area based on the color of the blood.  By the time 
of his separation physical in January 1966, however, the 
Veteran reported no GI symptomatology.  The service treatment 
records do not indicate any symptoms related to GERD.

Next, service connection for a duodenal ulcer was granted by 
the RO in August 1971 based in part on a June 1971 VA 
examination.  There, the Veteran was diagnosed with an 
inactive duodenal ulcer after complaining of stomach pain and 
blood in the stool.  However, GERD was not observed at that 
time.  

The first indication of GERD in the record is at a VA 
evaluation in March 2001, although the Veteran's complaints 
at that time suggest they may have been evident as early as 
the previous January.  However, these first documented 
symptoms were not until approximately 35 years after his 
release from active duty.  Therefore, continuity of 
symptomatology has not been shown through the medical 
evidence.  

	In addition to the absence of documented post-service 
symptomatology related to GERD for 35 years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	As was noted above, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that he continued to experience symptoms of 
GERD.  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1966) and initial 
reported symptoms related to GERD in approximately 2001 (a 
35-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  Moreover, when 
the Veteran underwent a VA examination for his duodenal ulcer 
in 1971, GERD was not noted at that time.  

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's GERD to active duty, despite his contentions to the 
contrary.    

Specifically, the evidence does not indicate a relationship 
between his GERD and active duty service.  In fact, the first 
indication of pathology was not until 35 years after his 
discharge and, while the Veteran had symptoms of his duodenal 
ulcer while in service, these episodes were not related to 
his GERD.  Additionally, the Veteran's contentions that his 
GERD is related to his SHAD Project bacteria exposure is, as 
was discussed above, not supported by the evidence of record.

Regarding the Veteran's assertions relating his GERD to 
active duty service, as was also noted above, the Veteran is 
competent to report symptoms as they come to him through his 
senses.  However, gastrointestinal disorders such as GERD are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In sum, in the absence of actual GERD symptomatology during 
service or for many years thereafter, and no nexus between 
current complaints and active duty, the evidence does not 
support a grant of service connection on a direct basis.  As 
such, the appeal is denied on a direct basis.
	
Service Connection on a Secondary Basis

In the alternative, the Veteran contends that GERD is 
secondary to a duodenal ulcer, for which he has been service 
connected since August 1971.  

The treatment records indicate that the Veteran has been 
complaining of symptoms of GERD since he began VA treatment 
in March 2001.  Since that initial evaluation, he was seen 
somewhat regularly throughout 2002 and 2003.  However, these 
outpatient treatment records do not indicate a relationship 
between his GERD and his duodenal ulcer.  Of particular note, 
he also underwent an upper gastrointestinal endoscopy in 
November 2004 that indicated a post-ulcer deformity on the 
duodenal bulb, although the second part of the duodenum was 
normal.  

Pursuant to this claim, the Veteran underwent a VA 
examination in March 2008 that was specifically directed 
toward his GERD complaints.  There, he mentioned experiencing 
pain in the stomach one to two times per week and that he 
typically took stomach medications approximately twice per 
day.  

The examiner also noted no history of gastrointestinal 
surgeries and no observed malignancy on multiple biopsies 
taken in 2004.  Based on this evidence, the examiner 
concluded that the Veteran's GERD was less likely than not 
caused by his healed duodenal ulcer.  A reasonable reading of 
this report is that there is no relationship between a 
service-connected duodenal ulcer and GERD.

Additionally, following the Board's remand in September 2008, 
the Veteran underwent another VA examination in July 2009.  
There, the Veteran complained of occasional mid-abdominal 
pain, but no cramping.  This examiner also noted the results 
of the 2004 endoscopy, as discussed above, and stated that 
another upper gastrointestinal endoscopy in July 2009 
indicated duodenal bulb changes, but no active ulcers.  

Based on this evidence, the examiner opined that the 
Veteran's GERD was less likely than not related to his 
stomach ulcers.  In providing this opinion, the examiner 
reflected that stomach ulcers do not cause GERD.  Therefore, 
the competent evidence does not indicate that GERD is 
attributable to his service-connected duodenal ulcer and the 
appeal is denied on this basis.  

Service Connection Due to Exposure to SHAD Project Bacteria

The Veteran has also asserted that his GERD may also be 
attributable to exposure to bacteria from SHAD Project 
testing that a unit he was attached to while on active duty 
participated with in 1963.  In this regard, the Board notes 
that he was contacted by the Under Secretary for Benefits in 
May 2002 informing him that his service as part of Marine Air 
Group 13, 1st Brigade may have included exposure to such 
bacteria.  While his actual service in this unit is 
unconfirmed, his exposure is presumed for purposes of this 
claim.  

Despite the Veteran's assertions on this matter, the 
competent evidence does not support service connection on 
this basis.  Specifically, the Board notes that he underwent 
a VA examination in September 2004 to address this aspect of 
the claim.  There, the examiner recognized the GERD 
symptomatology; however, the examiner also stated that while 
certain forms of bacteria could cause gastroenteritis, the 
particular form of bacteria that the Veteran was exposed to 
is not known to cause gastroenteritis or peptic ulcer 
disease.  Therefore, the competent evidence does not support 
service connection on this basis.  

Regarding all these avenues of entitlement, the Board has 
also considered the statements by the Veteran asserting that 
his GERD is related to his service- connected duodenal ulcer 
and SHAD Project bacteria exposure.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, GERD is not a disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

On the other hand, competent evidence has been provided by 
the medical personnel who have examined or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
Therefore, the evidence does not indicate that the Veteran's 
GERD is related to his service-connected duodenal ulcer or to 
his SHAD Project Bacteria exposure.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, although the Veteran was provided notice by way 
of a letter in August 2005, additional notice was sent, 
pursuant to the Board's remand of this appeal, in October 
2008, that fully addressed all notice elements.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in 
September 2009.  Consequently, the Board finds that the duty 
to notify has been satisfied.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Moreover, the RO made a diligent effort to acquire the 
Veteran's private treatment records but was informed that 
such records were unavailable.  

	Next, specific VA medical examinations and opinions pertinent 
to the issue on appeal were obtained in September 2004, March 
2008, and July 2009.  The Board also finds that the 
examinations were adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for gastrointestinal disorder, diagnosed 
as GERD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


